Citation Nr: 1203408	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  08-33 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for a chronic back disorder.

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which appears to have adjudicated the Veteran's claims as brokered work.  

In April 2011, the Veteran presented testimony relevant to the issues on appeal before the undersigned at a Travel Board hearing held at the Montgomery RO.  A transcript of the hearing is associated with the claims file.  

The Board received additional evidence from the Veteran at the April 2011 hearing, which was accompanied by a waiver of her right to its initial consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 19.9, 20.1304(c).  The Veteran has also submitted additional evidence to be considered in connection with her appeal since the hearing.  While this evidence was not accompanied by waiver, the Board has resolved reasonable doubt in the Veteran's favor and is granting service connection for PTSD for reasons explained below.  Accordingly, the Board will consider this evidence in the first instance in its evaluation of that claim.  The remaining issues are being remanded for further development and readjudication by the AOJ.  The additional evidence will be considered by the AOJ on remand.   
The Board recognizes that, up to this point, the RO has developed and adjudicated the issue of entitlement to service connection for PTSD, which is the psychiatric disability specifically identified by the Veteran when she filed her claim.  However, during the course of the Veteran's claim/appeal, the U.S. Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Review of the evidentiary record in this case reveals that the Veteran has been clinically diagnosed with depression and adjustment disorder with anxiety by VA mental health or medical providers during the course of this appeal.  See, e.g., VA psychology note addendum dated May 11, 2011 and physician primary care note dated January 9, 2008; see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  Thus, in consideration of the foregoing, the Board finds that the issues involving service connection for a psychiatric disorder are now more appropriately characterized as reflected on the first page of this decision.  

The issues of entitlement to service connection for a chronic back disorder, entitlement to service connection for hearing loss, and entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, there is credible supporting evidence of record sufficient to corroborate the Veteran's report of having been personally assaulted by her then-spouse in service.

2.  The Veteran's in-service stressor event, personal assault, has been linked by competent medical opinion to her currently diagnosed PTSD.  
CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In view of the disposition below, the Board finds that any possible errors on the part of VA in fulfilling its duties under the VCAA with respect to the Veteran's PTSD claim are rendered moot.  Further, because the other claims are being remanded for further evidentiary development, no discussion of whether VA has fulfilled its duties under the VCAA with respect to those claims is appropriate at this time.    

II.  Pertinent Law, Facts, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  It is noted, however, that although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In the present case, the Veteran contends that she has PTSD as a result of a several personal assaults that occurred during her period of active military service.  Specifically, the Veteran asserts that she was the victim of repeated and severe domestic abuse for a period of approximately three years (i.e., from 1979 to 1982) from her then-husband, who was also in the military at the time.  The Veteran believes that the abuse caused her to suffer a miscarriage in 1979.  See hearing transcript, pages 3-8.  She also has reported having been sexually harassed and coerced into having sex from sergeants during her period of active military service.  See May 11, 2011 addendum to psychology note.  She maintains that these traumatic in-service experiences caused her to develop PTSD. 

Initially, the Board notes that VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD during the course of the Veteran's claim/appeal.  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.

However, because the Veteran does not allege fear of hostile military or terrorist activity, the amended regulatory provision, 38 C.F.R. § 3.304(f)(3), does not apply to this claim.   

Thus, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in-service stressor.  38 C.F.R. § 3.304(f).
The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV), as the source for criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself/herself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

With regard to the second criterion, evidence of an in-service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

The Veteran is not shown to have combat service and does not contend that her current PTSD is related in any way to combat service.  Therefore, the combat presumption does not apply.  

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
In the present case, the evidence shows that the Veteran is currently diagnosed with PTSD and that her diagnosis has been attributed to her claimed in-service stressor events.  In this regard, it is noted that no compensation and pension examination has been conducted and no medical opinion has been obtained in connection with the Veteran's claim and appeal.  However, the Veteran's treating VA neuropsychologist wrote, in May 2011, that the Veteran had been diagnosed with PTSD since 2006, although other diagnoses of psychiatric disorders had also been made.  The neuropsychologist then wrote that the Veteran, in her initial January 2005 session, had described experiencing military sexual trauma (MST) during her military service including sexual harassment from sergeants and coerced sex from a sergeant who had helped her get her child away from her then-husband.  She had also reportedly described traumas of severe domestic violence, including repeated beatings, from her then-husband.  The neuropsychologist concluded that it was likely that these traumas had contributed to her current diagnosis of PTSD.  Because the Veteran's neuropsychologist has specialized training in matters pertaining to psychiatric disorders and is shown to have had sufficient information on which to base her opinion, the Board affords it great probative value.  

Therefore, despite the fact that a medical opinion in the present case was not obtained, the evidentiary record sufficiently establishes that the Veteran's currently diagnosed PTSD has been linked to her claimed in-service stressor events involving personal assault by competent mental health professionals.  

Because the evidence of record establishes a current diagnosis of PTSD that has been linked to the Veteran's claimed stressor events of personal assault, the Board will next consider whether there is independent evidence of record sufficient to corroborate the occurrence of the Veteran's claimed stressor events.  

The Board initially notes that the Veteran's service treatment records are incomplete in this case.  Although the National Personnel Records Center (NPRC) stated that the Veteran's STRs were mailed in March 2006, it appears that only her personnel records were received at that time.  See Formal Finding on the Unavailability of Service Records memorandum dated in February 2007.  Thus, the only service treatment records (STRs) available for review in connection with the claim are the ones that have been submitted by the Veteran.  

Upon review, the Board notes that the available STRs are devoid of any findings of a mental disorder.  Also, the Veteran reported on the VA Form 21-526 filed in December 2005 that she did not seek treatment for mental health problems until earlier that year (i.e., February 2005).  Indeed, the Veteran's statement is consistent with the clinical documentation of record, which has the earliest treatment for a mental health disorder shown in 2005, approximately 23 years after service. 

However, there is a March 1981 STR entry showing that the Veteran reported having extreme marital problems accompanied by a decrease in appetite and reportedly felt that she was on the verge of a nervous breakdown.  At that time, a possible consult with mental hygiene was noted.  Apparently on the same day, a physician noted that the Veteran was having a severe stress situation concerning marital conflict.  The physician suggested that she contact social services and mental hygiene but the Veteran declined.  There is also a reference to the Veteran's miscarriage found in an earlier November 1979 STR.     

Also, the Veteran has also competently and consistently reported in statements and told medical providers that she was repeatedly and frequently beaten by her former husband while they were both on active duty in the military and believes that she suffered a miscarriage as the result of the physical abuse she endured.  See, e.g., undated statement received by VA in January 2009.  It is particularly notable that the Veteran told her treating neuropsychologist at the initial evaluation in January 2005 that her first husband was "extremely physically abusive."  This was many months prior to filing her claim for service-connected compensation benefits.  

Further, her mother submitted written statements dated in April 2011 wherein she recalled that the Veteran used to write her long letters describing how her former husband would mistreat her and their daughter and remembered that the Veteran was "never happy" and sent their daughter to stay with her for a while.  She also wrote that the Veteran's former husband "liked to fight" and that the Veteran told her that he had caused her to lose her (first) baby.   
Thus, in consideration of the foregoing evidence together with Veteran's credible Board hearing testimony as documented in the April 2011 transcript, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's claimed stressor event of having experienced personal physical assault in the form of domestic abuse by her former husband has been sufficiently corroborated by credible supporting evidence.  The other claimed stressor events, however, have not been sufficiently verified.    

Therefore, because the occurrence of the Veteran's claimed stressor event of personal assault has been sufficiently corroborated by credible supporting evidence and her treating neuropsychologist has attributed her PTSD, at least in part to the domestic abuse suffered by her former husband in service, the Board resolves reasonable doubt in favor of the Veteran and finds that the Veteran meets the criteria for a grant of entitlement to service connection for PTSD.  Service connection is, therefore, warranted.  See 38 U.S.C.A. 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304; Gilbert, supra. 


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Review of the record reveals that additional evidentiary development must be undertaken before the Board may proceed to evaluate the merits of the Veteran's claims.

As stated above, the Veteran's service treatment records (STRs) are incomplete in this case.  Under such circumstances, the Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit-of-the-doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In the present case, the Veteran contends that she currently suffers from hearing loss due to multiple blows to the head during beatings and abuse suffered by her former husband while in service.  She also contends that she has a chronic back disorder as a result of the abuse.   See hearing transcript, page 23.  In the alternative, she has reported that the back problem began during service, explaining that the pain initially began as a vascular problem in the right leg and radiated to the back.  She seeks service connection for the claimed disorders on such bases.  

For reasons explained above, the Board has found the Veteran's account of in-service physical assault and domestic abuse to be credible.  

The Board notes that the Veteran's VA treatment records include impressions of chronic low back pain due to degenerative arthritis.  See VA PM&RS consult note dated February 2, 2006.  

Further, although the Veteran told the undersigned at the Board hearing that she had passed all hearing tests in service and also passed a hearing test approximately two years before (i.e., around 2009), she believed that her hearing had become worse since that time.  See hearing transcript, page 11.  The Veteran is considered competent to report the onset of her hearing problems and any current worsening hearing difficulties.    

Thus, the competent evidence indicates that the Veteran was physically assaulted on multiple occasions during service, currently suffers from a back disorder, and has current hearing problems.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence which "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has not yet been afforded with a medical examination or medical nexus opinion in connection with the claims.  However, in light of the foregoing, the Board finds that a medical examination and medical opinion based on review of the claims folder is warranted.  38 C.F.R. § 3.159(c)(4).  Further, in consideration of the Clemons case, a mental disorders examination and medical opinion is also warranted for the Veteran's claim involving an acquired psychiatric disorder other than PTSD.     

Moreover, because it does not appear that all VA treatment records relevant to the claims have been obtained, a request for additional treatment records is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records pertaining to any treatment the Veteran received for psychiatric, hearing, and/or back problems from January 2004 to the present through the Central Alabama Veteran Health Care System and associate them with the claims folder.  The search should include any archived or retired records.  Any and all negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

2.  Thereafter, schedule the Veteran for an appropriate medical examination of her claimed chronic back disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm review of the claims folder in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current chronic back disorder originated in service, or is otherwise causally or etiologically related to service, to include any symptomatology shown or incident therein; or whether any such a relationship to service is unlikely (i.e., a probability of less than 50 percent).  For the purposes of providing the opinion, accept the Veteran's account of having sustained physical abuse from her former husband in service as fact.  

b.  The examiner should discuss relevant evidence contained in the Veteran's available STRs as well as post-service lay and medical evidence in support of any conclusion and confirm that the claims folder was reviewed in conjunction with the examination.  The examiner should also address the credibility of the Veteran, where appropriate.    

c.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to speculation or conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

3.  After the action (1) outlined above has been completed to the extent possible, schedule the Veteran for an appropriate medical examination for her claimed hearing loss.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current hearing loss is directly related to the Veteran's military service, to include any symptomatology or incident therein; or whether such causal or aggravation relationship is unlikely (i.e., a probability of less than 50 percent.)  For the purposes of providing the opinion, accept the Veteran's account of having been physically abused by her former husband in service as fact.  Also, accept her account of initially having leg pain in service that radiated to her back.    

b.  The examiner/reviewer should discuss lay and medical evidence contained in the claims file, to include the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions. 

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.   Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  

4.  After action (1) has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination to address whether any current psychiatric disorder other than PTSD is causally related to service.  All necessary tests should be conducted.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must confirm review of the claims folder in the examination report.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's psychiatric history and findings as documented upon any prior psychiatric examination or treatment, to include service records.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  The examiner should review the claims file, and identify all current psychiatric disorders (i.e., any psychiatric disorder which the Veteran has manifested since filing her claim in December 2005).  The examiner should provide an evaluation of the nature and severity of any such psychiatric disorders, and their effect on functioning, including employment.  

b.  For each psychiatric disorder as to which the examiner enters a diagnosis, he/she should answer the following:  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder developed in service, or is otherwise causally related to service, to include any event or incident therein; OR, alternatively, is any such relationship to service unlikely (i.e., less than a 50-50 probability)?  The examiner should provide a complete explanation for his/her opinions.

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d.  Note: A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

5.  After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims, to include consideration of the evidence submitted since issuance of the May 2009 SSOC.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


